Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 8/30/2019 in which claims 1-2 and 4-20 were presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,390,573 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because this .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 4-6 and 9-18 are rejected under 35 U.S.C. 102(e) as being anticipated by Nilforushan et al. (U.S. Pub. No. 2008/0201818 A1).

Regarding claim 1, Nilforushan et al. “Nilforushan” discloses an apparel system (100) comprising: 

an attachment element (8, 4) positionable between the first layer and the second layer (para. 0055, lines 1-4), the attachment element (8, 4) comprising a third surface (facing the interior surface of the first layer), a fourth surface (facing the interior surface of the second layer), and a cushioning element (9 which a thermal pack but it was disclosed in para. 0030 that the thermal element is also a padding element which was interpreted as cushioning element) between the third surface and the fourth surface (when the attachment element is positioned between the first and second layers as described above), wherein the third surface and the fourth surface each include a second part of the fastening system (5B it was disclosed that the fastener 5A can be found on anywhere on the interior surfaces of the article of clothing and mating fastener 5B can be found anywhere on the on the pouch 8 which is part of the attachment element see para 0062 and 0063, therefore the interior surfaces of the first and second layers will have fastener 5A and both sides of the pouch will have each the mating fastener 5B), which (capable to) releasably fastens to the first part of the fastening system (because the system described in a hook and loop fastening system).

Regarding claim 2, Nilforushan discloses an apparel system wherein the cushioning element (9) comprises any one of a foam member, a fluid-filled chamber, a gas-filled chamber, a plate, or a combination thereof (para. 0060 discloses water, ice, chemicals, solid, liquid, gas which reads on the claimed limitation).

Regarding claims 4 and 15, Nilforushan discloses an apparel system wherein the first layer of the article of apparel includes a pants-type garment (see for example Fig. 11 and para. 0013) comprising one or more regions (for examples waist, crotch, pelvic, right and left leg regions), and wherein the second layer of the article of apparel (11) covers a first part of at least one region of the one or more regions (for example the leg regions) and is absent from a second part of the at least one region (for example the waist region).

Regarding claim 5, Nilforushan discloses an apparel system wherein the one or more regions of the pants-type garment include a leg region and a pelvic region (See Fig. 11).

Regarding claim 6, Nilforushan discloses an apparel system wherein the fastening system is a hook-and-loop fastening system (See para. 0075, lines 1-6 also see Abstract).


an article of apparel (1) comprising a first layer (10) having a first surface (interior 2) and a second layer (11) having a second surface (interior 2), wherein the first surface (2) and the second surface (2) each include a first part of a fastening system (5A); and 
an attachment element (8, 4) positionable between the first layer and the second layer (para. 0055, lines 1-4), the attachment element (8, 4) comprising a chamber portion (which is the pack 4) having a third surface (facing the interior surface of the first layer), a fourth surface (facing the interior surface of the second layer), and an interior void configured to receive a fluid or a gas (which is the void containing the fluid or gas, para. 0060 discloses that the pack or chamber contains water, ice, chemicals, solid, liquid, gas which reads on the claimed limitation);
a fastening system (5A and 5B) comprising a first fastening part (5A) and a second fastening part (5B), wherein the first fastening part and the second fastening part join the attachment element with the article of apparel (it was disclosed that the fastener 5A can be found on anywhere on the interior surfaces of the article of clothing and mating fastener 5B can be found anywhere on the on the pouch 8 which is part of the attachment element see para 0062 and 0063, therefore the interior surfaces of the first and second layers will have fastener 5A and both sides of the pouch will have each the mating fastener 5B), which (capable to) releasably fastens to the first part of the fastening system (because the system described in a hook and loop fastening system).
wherein the third surface and the fourth surface each include a second part of the fastening system (5B it was disclosed that the fastener 5A can be found on anywhere 
wherein the first layer of the article of apparel includes a pants-type garment (see for example Fig. 11 and para. 0013) comprising one or more regions (for examples waist, crotch, pelvic, right and left leg regions), and wherein the second layer of the article of apparel (11) covers a first part of at least one region of the one or more regions (for example the leg regions) and is absent from a second part of the at least one region (for example the waist region).

Regarding claim 10, Nilforushan discloses an apparel system wherein the chamber portion of the attachment element (See above) is formed of a polymer material (para. 0015 describe plastic packs which was interpreted as polymer material).

Regarding claim 11, Nilforushan discloses an apparel system wherein the chamber portion comprises a plurality of indentations located on the third surface (See Fig. 15 having two indentations on both sides of the portion where element 16 in inserted).

Regarding claims 16-17, Nilforushan discloses an apparel system wherein the fluid received by the interior void is a liquid (see above), and wherein the liquid is heated 

Regarding claim 18, Nilforushan et al. “Nilforushan” discloses an apparel system (100) comprising: 
an article of apparel (1) comprising a first layer (10) having a first surface (interior 2) and a second layer (11) having a second surface (interior 2), wherein the first surface (2) and the second surface (2) each include a first part of a fastening system (5A); and 
an attachment element (8, 4) positionable between the first layer and the second layer (para. 0055, lines 1-4), the attachment element (8, 4) comprising a chamber portion (which is the pack 4) having a third surface (facing the interior surface of the first layer), a fourth surface (facing the interior surface of the second layer), and an interior void configured to receive a fluid or a gas (which is the void containing the fluid or gas, para. 0060 discloses that the pack or chamber contains water, ice, chemicals, solid, liquid, gas which reads on the claimed limitation);
a fastening system (5A and 5B) comprising a first fastening part (5A) and a second fastening part (5B), wherein the first fastening part and the second fastening part join the attachment element with the article of apparel (it was disclosed that the fastener 5A can be found on anywhere on the interior surfaces of the article of clothing and mating fastener 5B can be found anywhere on the on the pouch 8 which is part of the attachment element see para 0062 and 0063, therefore the interior surfaces of the first and second layers will have fastener 5A and both sides of the pouch will have each the mating fastener 5B), which (capable to) releasably fastens to the first part of the fastening system (because the system described in a hook and loop fastening system).

wherein the first layer of the article of apparel includes a pants-type garment (see for example Fig. 11 and para. 0013) comprising one or more regions (for examples waist, crotch, pelvic, right and left leg regions), and wherein the second layer of the article of apparel (11) covers a first part of at least one region of the one or more regions (for example the leg regions) and is absent from a second part of the at least one region (for example the waist region).
It is noted that the examiner interpreted first layer as the outer layer, the second layer as the inner layer, the interior surface as inwardly-facing surface and the exterior surface as an outwardly-facing surface, all claimed limitation are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nilforushan et al. (U.S. Pub. No. 2008/0201818 A1).

Regarding claims 7-8 and 19-20, Nilforushan discloses an apparel system wherein the fastening system is a hook-and-loop fastening system (See para. 0075, lines 1-6 also see Abstract).
Nilforushan discloses in para. 0005 that the use of adhesive is well-known in the art, to fasten an attachment element (heat/cold pack) to a user.
Nilforushan does not disclose that the fastening system is a magnetic fastening system.
However, an ordinary skilled in the art would be motivated to try different well-known fasteners to obtain optimum configuration and to maximize comfort, durability and functionality of the article of clothing. Substituting hook and loop fastening system with magnetic fastening system is a mere substitution of a well-known fastener with another. It is noted that applicant disclosed no criticality to the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.